
	
		I
		112th CONGRESS
		2d Session
		H. R. 6294
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Faleomavaega (for
			 himself, Mrs. Christensen, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend titles 10, 32, and 37 of the United States Code
		  to authorize the establishment of units of the National Guard in American
		  Samoa.
	
	
		1.Establishment of units of the
			 National Guard in American Samoa
			(a)Title 32
			 (National Guard) amendments
				(1)Inclusion of
			 American Samoa in Definition of TerritorySection 101(1) of title 32, United States
			 Code, is amended by striking includes Guam and inserting
			 means American Samoa, Guam,.
				(2)Branches and
			 organizationsSection 103 of
			 such title is amended by striking Guam, and the Virgin Islands
			 and inserting and each Territory.
				(3)Units: location;
			 organization; commandSection 104 of such title is
			 amended—
					(A)in subsections (a) and (c), by striking
			 Guam, and the Virgin Islands and inserting and each
			 Territory; and
					(B)in subsection (d), by striking Guam,
			 or the Virgin Islands and inserting or a
			 Territory.
					(4)Availability of
			 appropriationsSection 107(b)
			 of such title is amended by striking Guam, or the Virgin Islands
			 and inserting or a Territory.
				(5)Maintenance of
			 other troopsSection 109 of
			 such title is amended by striking Guam, or the Virgin Islands
			 and inserting or a Territory.
				(6)Adjutants
			 generalSection 314 of such title is amended by striking
			 Guam, and the Virgin Islands both places it appears and
			 inserting and each Territory.
				(7)Detail of
			 regular membersSection 315
			 of such title is amended by striking Guam, and the Virgin
			 Islands each place it appears and inserting and each
			 Territory.
				(8)Termination of
			 appointmentSection 324(b) of
			 such title is amended by striking or the District of Columbia, Guam, or
			 the Virgin Islands and inserting , the District of Columbia, or
			 the Territory.
				(9)Relief from
			 National Guard duty when ordered to active dutySection 325(a) of
			 such title is amended—
					(A)by striking
			 Guam, or the Virgin Islands the first two places it appears and
			 inserting the Territory,; and
					(B)by striking
			 , Guam, or the Virgin Islands the third place it appears and
			 inserting or Territory.
					(10)Composition of
			 courts-martialSection 326 of
			 such title is amended by striking Guam, and the Virgin Islands
			 and inserting or Territory.
				(11)Convening
			 authority of courts-martialSection 327(a) of such title is amended by
			 striking Guam, and the Virgin Islands and inserting or
			 Territory.
				(12)Governor's
			 authoritySection 328(a) of
			 such title is amended by striking , Guam, or the Virgin Islands
			 and inserting or Territory.
				(13)Training
			 generallySection 501(b) of
			 such title is amended by striking Guam, and the Virgin Islands
			 and inserting and each Territory.
				(14)Support of
			 training operations and training missionsSection 502(f)(2)(B)(i) of such title is
			 amended by striking or possessions and inserting or
			 Territory or possession.
				(15)Participation
			 in field exercisesSection
			 503(b) of such title is amended by striking Guam, or the Virgin
			 Islands and inserting or Territory.
				(16)National Guard
			 schools and small arms competitionsSection 504(b) of such title is amended by
			 striking territory and inserting
			 Territory.
				(17)Attendance at
			 Army and Air Force schoolsSection 505 of such title is amended in the
			 first sentence by striking Guam, and the Virgin Islands and
			 inserting or Territory.
				(18)National Guard
			 Youth Challenge ProgramSection 509(l)(1) of such title is amended
			 by striking the territories and inserting each
			 Territory.
				(19)Issue of
			 suppliesSection 702(a) of
			 such title is amended by striking Guam, and the Virgin Islands
			 and inserting or Territory.
				(20)Purchases of
			 supplies from Army or Air ForceSection 703 of such title is amended by
			 striking Guam, or the Virgin Islands both places it appears and
			 inserting or Territory.
				(21)AccountabilitySection 704 of such title is amended by
			 striking Guam, or the Virgin Islands and inserting or
			 Territory.
				(22)Property and
			 fiscal officersSection 708
			 of such title is amended by striking Guam, and the Virgin
			 Islands both places it appears and inserting and
			 Territory.
				(23)Employment,
			 use, and status of techniciansSection 709(a)(3)(C) of such title is
			 amended by striking or possessions and inserting , a
			 Territory, or possession.
				(24)Accountability
			 for property issued to the National GuardSection 710 of such title is amended by
			 striking Guam, or the Virgin Islands each place it appears and
			 inserting or a Territory.
				(25)Disposition of
			 obsolete or condemned propertySection 711 of such title is amended by
			 striking Guam, and the Virgin Islands and inserting and
			 Territory.
				(26)Disposition of
			 proceeds of condemned stores issued to National GuardSection 712(1) of such title is amended by
			 striking Guam, or the Virgin Islands, and inserting or a
			 Territory.
				(27)Settlements for
			 property loss, personal injury, or deathSection 715(c) of such title is amended by
			 striking or Puerto Rico and inserting , the Commonwealth
			 of Puerto Rico, or a Territory.
				(b)Title 10
			 amendments
				(1)Militia duty
			 exemptionsSection 312(a)(2)
			 of such title is amended by inserting American Samoa, before
			 Guam.
				(2)Detail of Army
			 National Guard as students, observers, and investigators at educational
			 institutions, industrial plants, and hospitalsSection 4301(c) of such title is amended by
			 inserting American Samoa, before Guam.
				(3)Detail of Air
			 National Guard as students, observers, and investigators at educational
			 institutions, industrial plants, and hospitalsSection 9301(c) of such title is amended by
			 inserting American Samoa, before Guam.
				(4)Definition of
			 State for division ESection
			 10001 of such title is amended by inserting American Samoa,
			 before and Guam.
				(5)Detail for
			 organizing, administering, etc., reserve componentsSection 12310(c)(7) of such title is
			 amended by inserting American Samoa, before
			 Guam.
				(c)Title 37
			 definitionsSection 101 of title 10, United States Code, is
			 amended—
				(1)in paragraph (7), by inserting
			 American Samoa, before Guam; and
				(2)in paragraph (9), by inserting
			 American Samoa, before Guam.
				
